UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-166171 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0677944 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5940 South Rainbow Boulevard, Las Vegas, Nevada (Address of principal executive offices) (Zip Code) 1-888-455-6183 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No (Not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesxNo State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$62,045,607 as of June 30, 2011. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:42,439,628 shares of common stock as of March 9, 2012. DOCUMENTS INCORPORATED BY REFERENCE None. 1 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including, but not limited to, any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objections of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements or belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “could,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” or other similar words. These forward-looking statements present our estimates and assumptions only as of the date of this report. Except for our ongoing securities laws, we do not intend, and undertake no obligation, to update any forward-looking statement. Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any or our forward-looking statements. Our future financial condition and results of operations, as well as any forward-looking statements, are subject to change and inherent risks and uncertainties. The factors impacting these risks and uncertainties include, but are not limited to: · increased competitive pressures from existing competitors and new entrants; · our ability to efficiently and effectively finance our operations; · deterioration in general or regional economic conditions; · adverse state or federal legislation or regulation that increases the costs of compliance; · ability to achieve future sales levels or other operating results; · operational inefficiencies in distribution or other systems; · the fact that our accounting policies and methods are fundamental to how we report our financial condition and results of operations, and they may require management to make estimates about matters that are inherently uncertain; · the MMA and apparel industry and market; · the availability of capital to fund our business plan and the resulting dilution caused by the raising of capital through the sale of shares; · product manufacturing and sourcing; · changes in U.S. GAAP or in the legal, regulatory and legislative environments in the markets in which we operate; · inability to efficiently manage our operations; · the inability of management to effectively implement our strategies and business plans; and · the other risks and uncertainties detailed in this report. Throughout this Annual Report on Form 10-K references to “we”, “our”, “us”, “RYU”, “the Company”, and similar terms refer to Respect Your Universe, Inc. 2 RESPECT YOUR UNIVERSE, INC. FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011 INDEX TO FORM 10-K PART I Page Item 1 Business 4 Item 1A Risk Factors 5 Item 1B Unresolved Staff Comments 6 Item 2 Properties 6 Item 3 Legal Proceedings 6 Item 4 Mine Safety Disclosures 6 PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6 Selected Financial Data 8 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7A Quantitative and Qualitative Disclosures About Market Risk 14 Item 8 Financial Statements and Supplementary Data 14 Item 9 Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 14 Item 9A Controls and Procedures 14 Item 9B Other Information 15 PART III Item 10 Directors, Executive Officers and Corporate Governance 16 Item 11 Executive Compensation 18 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 20 Item 13 Certain Relationships and Related Transactions, and Director Independence 22 Item 14 Principal Accounting Fees and Services 23 PART IV Item 15 Exhibits, Financial Statement Schedules 23 3 PART I Item 1 Business Overview Respect Your Universe, Inc., was incorporated in the State of Nevada on November 21, 2008 to capitalize on the increasing popularity of Mixed Martial Arts (MMA) by designing, commercializing and marketing a line of premium performance athletic apparel. RYU is based on a very straight forward concept. We believe that in every athlete lies the heart of a warrior. No matter what sport they play or what discipline they practice; every athlete at the most basic level is essentially a fighter. They stand alone, their success motivated 100% from within themselves. Based upon the principles of Respect, Strength, Honor and Sustainability, RYU is dedicated to creating, not only a product, but a movement and community that are inspired by a profound respect for the art of athleticism, the spirit of combat, the warrior ethic and the universe encompassing it all. Product RYU’s premium athletic products include competition, training and everyday sports and outerwear, as well as headwear and accessories that are designed to keep up with the demands of an active lifestyle.Built for athletes, suited for style, RYU’s premium high performance line embodies the art of the sport and places emphasis on respect, strength, honor and sustainability as the foundation of their apparel and products. Crafted from organic and/or recycled materials utilizing some of the best yarn and fabric suppliers in the world, RYU is leading the athletic apparel industry by example, creating a product that is not only the pinnacle of athletic performance, comfort and style, but that is also designed with respect toward maintaining the health of our environment. RYU’s debut men’s product line was introduced in February 2012.We anticipate introducing our women’s line in July 2012 and line of children’s youth in the near future. Product Marketing In 2011, to create brand awareness for RYU in anticipation of our commercial launch, we began marketing our brand by sponsoring prominent UFC fighters, professional athletes and martial arts tournaments to endorse our brand and the use of our products. Product Research and Development We believe our research and development efforts are a key factor for success. RYU strives to use technical innovation in the construction of our apparel to produce products that enhance athletic performance.Our products are manufactured with technical fabrications produced by third parties and developed in collaboration with our product development team. RYU engages athletes who test and evaluate products during the design and development process.We outsource our product design and development to an outside consulting firm. Product Manufacturing RYU outsources the commercial manufacturing of its product lines to factories outside of the United States.During 2011, this apparel production occurred primarily with 7 manufactures located in Asia.RYU’s independent suppliers buy raw materials in bulk for the manufacturing of our apparel and accessories. Our international sources of supply are subject to the usual risks of doing business abroad, such as possible revaluation of currencies, import duties, safeguard measures, trade restrictions, restrictions on the transfer of funds and, in certain parts of the world, political instability and terrorism. We have not, to date, been materially affected by any such risk, but cannot predict the likelihood of such developments occurring in the future. 4 Product Distribution Currently RYU apparel and accessories are available through the RYU webstore which was launched in August 2011 and selected retailers.We plan to distribute our products through a variety of retail channels including high-end retailers, MMA-specialty and sporting goods stores, menswear and sneaker boutiques and select department stores. We have contracted with a third party to outsource our inventory receiving, warehousing and our product distribution and shipping needs. Competition The market for athletic apparel is highly competitive.We compete with a significant number of apparel brands, as well as wholesalers and direct sellers of general athletic and leisure athletic apparel.This includes competition from established companies as well as new entrants into the athletic apparel market. Many of our competitors have significant advantages over our Company in terms of scale, operating histories, number of locations in operation, capital and other resources.The intense competition and the rapid changes in technology and consumer preferences constitute significant risk factors for our operations in the industry.We area start-up company that has just begun to commence commercial operations. Accordingly, there can be no assurances that the Company can successfully compete in the market of athletic apparel and accessories. We believe our strategy of focusing on the MMA and individual athletes as the inspiration for our product design differentiates us and will enable us to obtain a competitive position in the industry.Building our product around the athlete will provide a product that is premium in quality, more authentic, and provide better athletic performance and function.Management believes that these characteristics will provide us with the ability to compete successfully in this industry. Patents and Trademarks On December 10, 2008, a U.S. federal trademark registration was filed for RYU. This trademark is owned by Respect Your Universe,Inc. The U.S. Patent and Trademark Office (“USPTO”) has given theRYU trademark serial number of77630773. On December 10, 2008,a U.S. federal trademark registration was filed forRESPECT YOUR UNIVERSE. This trademark is owned by Respect Your Universe, Inc. The USPTO has given theRESPECT YOUR UNIVERSE trademark serial number of 77630779. We intend to continue to strategically register, both domestically and internationally, patents, trademarks and copyrights we utilize today and those we develop in the future. Employees The Company currently has nine full time employees and two part-time employees.Our employees are responsible for performing or overseeing all operations of the Company.Specifically, our employee’s direct responsibilities include, but are not limited to, seeking the investment capital necessary to commence and build commercial operations, creating our marketing, branding and sales strategy, driving the overall product design strategy, directing product development, manufacturing, operations, and all financial reporting and general administrative duties. Item 1A Risk Factors Not required for a smaller reporting company. 5 Item 1B Unresolved Staff Comments Not required for a smaller reporting company. Item 2 Properties Our principal corporate offices are located at 5940 South Rainbow Boulevard, Las Vegas, Nevada 89118. We do not have a lease agreement for the space and our usage of the space could be terminated at any time. Our sales, customer service and administrative offices are located at 818 North Russell Street, Suite A, Portland, Oregon 97227.We are leasing approximately 1,200 square feet of office space for a term of one year.The lease expires in August 2012 and we have the option to extend the lease term for an additional twelve months. We outsource the manufacturing of our products and the distribution and warehousing needs for our products to third parties and as such have no current plans to lease or own space for such needs.We believe that our current locations will be sufficient for the operation of our business over the next twelve months. Item 3 Legal Proceedings From time to time, we may become involved in various lawsuits and legal proceedings that arise in the ordinary course of business. We are currently not aware of any such legal proceedings or claims that we believe will have, individually or in the aggregate, a material adverse affect on our business, financial condition or operating results. Item 4
